Electronically Filed
                                                         Supreme Court
                                                         SCPR-17-0000460
                                                         19-JUL-2017
                                                         12:51 PM
                             SCPR-17-0000460


               IN THE SUPREME COURT OF THE STATE OF HAWAI'I


          DISCIPLINARY BOARD OF THE HAWAI'I SUPREME COURT,

                            Petitioner,


                                   vs.


                            JOHN S. CARROLL,

                               Respondent.



                           ORIGINAL PROCEEDING

                (ODC Case Nos. 15-020-9239, 15-038-9257)


          ORDER GRANTING IN PART MOTION FOR RECONSIDERATION

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Upon consideration of Respondent John S. Carroll’s motion

for reconsideration, filed on July 10, 2017, the document attached

thereto and submitted in support thereof, Petitioner Disciplinary

Board of the Hawai'i Supreme Court’s recommendation that

Respondent’s resignation be effective October 31, 2017, and the

record,

          IT IS HEREBY ORDERED that the motion for reconsideration


is granted in part as follows:


          1.      The effective date of Respondent’s resignation, as


set forth in this court’s June 30, 2017 order allowing resignation


in lieu of discipline, is extended to September 30, 2017. 

          2.      Respondent shall comply with the requirements of


RSCH Rule 2.16.


          3.      No later than September 30, 2017, Respondent shall


submit to the Clerk of this Court the original certificate


evidencing his license to practice law in this jurisdiction or an


affidavit establishing good cause for his failure to do so.      Upon


receipt of the original certificate evidencing Respondent’s license


to practice law in this jurisdiction or affidavit as set forth


herein, the Clerk of this Court shall remove Respondent’s name from


the role of attorneys licensed to practice law in this


jurisdiction. 


          4.      In all other respects, this court’s June 30, 2017


order remains in effect. 


          DATED: Honolulu, Hawai'i, July 19, 2017.

                                      /s/ Mark E. Recktenwald
                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna 

                                      /s/ Richard W. Pollack

                                      /s/ Michael D. Wilson





                                    2